DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
Y The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is made in response to Applicant’s remarks filed on 7/22/22. Claims 5 and 14 have been cancelled. Claims 1-4, 6-13, and 15-18 have been amended. Claims 1-4, 6-13, and 15-19 are pending. 

Response to Arguments
Applicant’s amendments regarding Examiner's rejections under 35 USC 112 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph have been considered, however, Applicant's amendments are not fully responsive to the issues raised in the rejection under 35 USC 112(b) made in the previous action. 
Regarding claim 10, Applicant asserts that “Fig. 7 of the Specification clearly depicts the structural elements (Grid map construction unit 701, Grid map processing unit 702, Topographical map construction 703 and Path planning unit 704) defined in independent claim 10” and that “operation of the noted structural elements is fully described at pages 11-13 of the Specification” and finally that “clarification or withdrawal of the Examiner’s rejection of claim 10 under 35 U.S.C. 112(b) is respectfully requested,” (Remarks at pg. 10).
Applicant’s Specification (either in Fig. 7 or at pages 11-13), however, does not disclose the structure of independent claim 10, but rather merely uses the same language employed by the claim (i.e. Grid map construction unit 701, Grid map processing unit 702, Topographical map construction 703 and Path planning unit 704). These terms, however, are not structural, but rather “nonce” terms or non-structural terms having no specific structural meaning that are a generic place holder for performing the claimed function (see MPEP § 2181.I., explaining a 3-prong analysis for determining whether claim language is to be treated under 35 USC 112(f); see also MPEP § 2181.I.A., articulating a non-limiting, exemplary list of non-structural generic placeholders that may invoke 35 USC 112(f), including: "mechanism for," "module for," "device for," "unit for," "component for," "element for," "member for," "apparatus for," "machine for," or "system for"). Accordingly, the rejection of claim 10 under 35 USC 112(b) is maintained pursuant to the analysis described in MPEP § 2181.I. as discussed above.
Applicant's amended claims are newly rejected under 35 USC 112(b) as discussed in the corresponding section below.
Applicant’s arguments with respect to Examiner's rejections under 35 USC 102 and 103 have been considered but are moot in view of new grounds of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites: "A path planning method based on simultaneous localization and mapping, comprising:
collecting environmental information within a viewing angle by a sensor of a mobile device, processing the environmental information by using a simultaneous localization and mapping (SLAM) algorithm, and constructing a grid map;
dividing the grid map into a plurality of pixel blocks, and using an area constituted of pixel blocks not occupied by obstacles as a search area for path planning, thereby obtaining a processed grid map;
classifying pixel points, edge points or corner points in the search area, and determining points of a same class as reference points, calculating a centroid of an area constituted of the reference points, and deploying topological points at positions of centroids on the processed grid map; and
calculating a path from a starting point to a preset target point by using a predetermined algorithm according to the topological map constructed."
This language is vague and indefinite for at least the following reasons:
Intended Use: The language "dividing the grid map into a plurality of pixel blocks, and using an area constituted of pixel blocks not occupied by obstacles as a search area for path planning, thereby obtaining a processed grid map" is vague and indefinite as it is unclear whether the scope of this language is intended to affirmatively require specific performance (i.e. "path planning, and obtaining a processed grid map") or whether this language is deliberately articulated as an expression of intended use. Accordingly, this language does not serve to patentably distinguish the claimed structure over that of the reference. See In re Pearson, 181 USPQ 641; In re Yanush, 177 USPQ 705; In re Finsterwalder, 168 USPQ 530; In re Casey, 512 USPQ 235; In re Otto, 136 USPQ 458; Ex parte Masham, 2 USPQ 2nd 1647.
Idiomatic Language: The language of the claim is generally narrative and indefinite, failing to conform with current U.S. practice. This language appears to be a literal translation into English from a foreign document and is replete with grammatical and idiomatic errors. For example:
The expression “classifying pixel points, edge points or corner points in the search area, and determining points of a same class as reference points” as used in the claim is vague and indefinite and leaves the reader in doubt as to the meaning of the technical features to which it refers, thereby rendering the definition and scope of the subject-matter of said claim unclear. Namely, this language is generally circular and self-referential such that it is yet unclear what constitutes “classifying”, “class”, “same class”. 
Moreover, the term "a same class” is subjective and/or relative such that the scope of the term is unclear (i.e. the metes and bounds of the term are vaguely articulated such that persons of ordinary skill in the art would not be reasonably apprised of the precise scope of the term and corresponding claim).
Moreover, the term “reference points” is vague and indefinite as it is unclear what the “reference points” refer to (or are references for).
Moreover, the language “deploying topological points” is vague and indefinite as it is unclear what it means to “deploy” topological points.
Antecedent Basis: The following terms lack proper antecedent basis:
“the topological map constructed”
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"A path planning method based on simultaneous localization and mapping, comprising:
collecting environmental information within a viewing angle by a sensor of a mobile device, processing the environmental information by using a simultaneous localization and mapping (SLAM) algorithm, and constructing a grid map;
dividing the grid map into a plurality of pixel blocks, and using an area constituted of pixel blocks not occupied by obstacles as a search area [intended for path planning, thereby obtaining a processed grid map];
determining pixel points, edge points or corner points in the search area, and identifying points identifying positions of centroids on the processed grid map; and
calculating a path from a starting point to a preset target point by using a predetermined algorithm according to a constructed topological map 
Claims 2-9, and 19 are further rejected as depending on this claim.

Claim 2 recites: "The method according to claim 1, wherein calculating the path from the starting point to the preset target point by using the predetermined algorithm according to the topological map constructed comprises:
calculating a shortest distance between any two topological points by using a predetermined algorithm, determining adjacency information of any two topological points, and storing the shortest distance information between any two topological points in a linked list;
calculating a shortest distance between the starting point and a topological point nearest to the starting point as a first distance;
calculating a shortest distance between the target point and a topological point nearest to the target point as a second distance;
looking up the linked list, thereby obtaining a shortest distance between the topological point nearest to the starting point and the topological point nearest to the target point as a third distance, and 
obtaining the path from the starting point to the target point by summing the first distance, the second distance, and the third distance."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claim 1 above. Moreover, this language is further rejected as vague and indefinite for at least the following reasons:
Antecedent Basis: The following terms lack proper antecedent basis:
wherein calculating the path from the starting point to the preset target point by using the predetermined algorithm according to the topological map constructed 
the target point (compare with the preset target point)
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"The method according to claim 1, wherein the step of calculating the path from the starting point to the preset target point by using the predetermined algorithm according to a constructed topological map further comprises:
calculating a shortest distance between any two topological points by using a predetermined algorithm, determining adjacency information of any two topological points, and storing the shortest distance information between any two topological points in a linked list;
calculating a shortest distance between the starting point and a topological point nearest to the starting point as a first distance;
calculating a shortest distance between the preset target point and a topological point nearest to the preset target point as a second distance;
looking up the linked list, thereby obtaining a shortest distance between the topological point nearest to the starting point and the topological point nearest to the preset target point as a third distance, and 
obtaining the path from the starting point to the preset target point by summing the first distance, the second distance, and the third distance."

Claim 3 recites: "The method according to claim 1, wherein dividing the grid map into the plurality of pixel blocks and using the area constituted of pixel blocks not occupied by obstacles as the search area for path planning comprises:
dividing the grid map into the plurality of pixel blocks by using multiple block areas equal in area;
judging whether a pixel block is occupied by an obstacle, setting a gray value of pixel points in the pixel block occupied by the obstacle to a first value, and setting the gray value of pixel points in the pixel block not occupied by obstacles to a second value."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claims 1-2 above. Moreover, this language is further rejected as vague and indefinite for at least the following reasons:
Antecedent Basis: The following terms lack proper antecedent basis:
the plurality of pixel blocks (compare with pixel blocks not occupied by obstacles as a search area)
the grid map (compare with processed grid map)
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"The method according to claim 1, wherein the step of dividing the grid map into a plurality of pixel blocks and using the area constituted of pixel blocks not occupied by obstacles as the search area [intended for path planning] further comprises:
dividing a grid map into a plurality of pixel blocks by using multiple block areas equal in area;
judging whether a pixel block is occupied by an obstacle, setting a gray value of pixel points in the pixel block occupied by the obstacle to a first value, and setting the gray value of pixel points in the pixel block not occupied by obstacles to a second value."
Claims 4-9 are further rejected as depending on this claim.

Claim 4 recites: "The method according to claim 3, wherein judging whether the pixel block is occupied by an obstacle comprises:
judging whether a central pixel point of the pixel block is occupied by the obstacle in each pixel block of the plurality of pixel blocks;
if the central pixel point is occupied, determining that the pixel block is occupied by the obstacle, and judging a next pixel block until all the pixel blocks of the plurality of pixel blocks are traversed; and
if the central pixel point is not occupied by the obstacle, sequentially traversing other pixel points in the pixel block, and if the other pixel points in the pixel block are not occupied by the obstacle, determining that the pixel block is not occupied by the obstacle."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claims 1-3 above. Moreover, this language is further rejected as vague and indefinite for at least the following reasons:
Conditional Use: It is unclear whether “if the central pixel point is occupied, determining that the pixel block is occupied by the obstacle, and judging a next pixel block until all the pixel blocks of the plurality of pixel blocks are traversed,” “if the central pixel point is not occupied by the obstacle, sequentially traversing other pixel points in the pixel block,” and/or “if the other pixel points in the pixel block are not occupied by the obstacle, determining that the pixel block is not occupied by the obstacle" necessarily occurs, or whether this language is directed toward a conditional limitation that does not necessarily occur (Note: Examiner applies the broadest reasonable interpretation (BRI) of this limitation to read this condition as not necessarily occurring. MPEP 2111.04 states that, “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.” See also Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016 at pg. 10), holding in a precedential opinion that “if the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed.”).
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"The method according to claim 3, wherein the step of judging whether a pixel block is occupied by an obstacle further comprises:
judging whether a central pixel point of a pixel block is occupied by the obstacle in each pixel block of a plurality of pixel blocks;
if the central pixel point is occupied, determining that a pixel block is occupied by the obstacle, and judging a next pixel block until all the pixel blocks of a plurality of pixel blocks are analyzed 
if the central pixel point is not occupied by the obstacle, analyzing other pixel points in a pixel block, and if a pixel block are not occupied by the obstacle, determining that a pixel block is not occupied by the obstacle."

Claim 6 recites: "The method according to claim 5, wherein classifying pixel points specifically comprises:
classifying pixel points according to a distance and visible information between any two pixel points, if the visible information between the two pixel points indicates that there is no obstacle between the two pixel points and the distance between the two pixel points is less than or equal to a distance threshold, classifying the two pixel points as a same class and obtaining points of a same class."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claims 1-4 above. 
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"The method according to claim 1 the step of determining pixel points further comprises:
determining pixel points according to a distance and visible information between any two pixel points, if the visible information between the two pixel points indicates that there is no obstacle between the two pixel points and the distance between the two pixel points is less than or equal to a distance threshold, identifying the two pixel points 

Claim 7 recites: "The method according to claim 5, wherein classifying edge points specifically comprises:
classifying edge points according to a distance and visible information between any two edge points, if the visible information between the two edge points indicates that there is no obstacle between the two edge points and the distance between the two edge points is less than or equal to a distance threshold, classifying the two edge points as a same class and obtaining points of a same class, wherein the edge points refer to pixel points of the search area whose positions are adjacent to pixel points of a non-search area on the grid map."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claims 1-4 above. Moreover, this language is further rejected as vague and indefinite for at least the following reasons:
Inconsistent Terms: The language of the claims use inconsistent and vague claim terms, such that it is unclear if two similarly worded terms, or in other cases, a specific term followed by a general term, are intended to refer to the same claim element, or whether these terms are intended to be interpreted as distinct claim elements, or further, whether use of a general term is intended to be construed broadly such that a broad term may or may not encompass the narrow term, and finally, when requisite antecedent basis is established for each of these terms as used herein. For example, the following terms are unclear as used in the claims:
“edge points”
“any two edge points”
“the two edge points”
“the edge points”
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"The method according to claim 1 the step of classifying edge points further comprises:
determining edge points according to a distance and visible information between any two edge points, if the visible information between edge points indicates that there is no obstacle between determining two edge points 

Claim 8 recites: "The method according to claim 5, wherein classifying corner points specifically comprises:
classifying corner points according to a distance and visible information between any two corner points, if the visible information between the two corner points indicates that there is no obstacle between the two corner points and the distance between the two corner points is less than or equal to a distance threshold, classifying the two corner points as a same class and obtaining points of a same class."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claims 1-4 and 7 above. 
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"The method according to claim 1 the step of determining corner points further comprises:
determining corner points according to a distance and visible information between any two corner points, if the visible information between distance between determining 

Claim 9 recites: "The method according to claim 3, wherein dividing the grid map into a plurality of pixel blocks by using multiple block areas equal in area comprises:
dividing the grid map by using the block area according to a dividing sequence, and then taking pixels that have not been divided into pixel blocks as a pixel block and setting the pixels in the pixel block other than the pixels that have not been divided into pixel blocks to the first value."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claims 1-4 and 7 above. 
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"The method according to claim 3, wherein the step of dividing a grid map into a plurality of pixel blocks by using multiple block areas equal in area further comprises:
dividing a grid map by using a block area according to a dividing sequence, and then taking pixels that have not been divided into pixel blocks as a pixel block and setting a first value."

Claim 10 recites: "A path planning device based on simultaneous localization and mapping, comprising:
a grid map construction unit, for collecting environmental information within a viewing angle by a sensor of a mobile device, processing the environmental information by using a simultaneous localization and mapping (SLAM) algorithm, and constructing a grid map;
a grid map processing unit, for dividing the grid map into a plurality of pixel blocks, and using an area constituted of pixel blocks not occupied by obstacles as a search area for path planning, thereby obtaining a processed grid map;
a topographic map construction unit, for classifying pixel points, edge points or corner points in the search area, and determining points of a same class as reference point, and calculating a centroid of an area constituted of the reference points, and deploying topological points at positions of centroids on the processed grid map; and
a path planning unit, for calculating a path from a starting point to a preset target point by using a predetermined algorithm according to the topological map constructed."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claim 1 above. Moreover, this language is further rejected as vague and indefinite for at least the following reasons:
Means-Plus-Function Language: The following claim limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
“a grid map construction unit, for collecting environmental information within a viewing angle by a sensor of a mobile device, processing the environmental information by using a simultaneous localization and mapping (SLAM) algorithm, and constructing a grid map;”
“a grid map processing unit, for dividing the grid map into a plurality of pixel blocks, and using an area constituted of pixel blocks not occupied by obstacles as a search area for path planning, thereby obtaining a processed grid map;”
“a topographic map construction unit, for classifying pixel points, edge points or corner points in the search area, and determining points of a same class as reference point, and calculating a centroid of an area constituted of the reference points, and deploying topological points at positions of centroids on the processed grid map;” and
“a path planning unit, for calculating a path from a starting point to a preset target point by using a predetermined algorithm according to the topological map constructed."
However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Intended Use: The following language is vague and indefinite as it is unclear whether the scope of this language is intended to affirmatively require specific performance or whether this language is deliberately articulated as an expression of intended use:
“a grid map construction unit, for collecting environmental information within a viewing angle by a sensor of a mobile device, processing the environmental information by using a simultaneous localization and mapping (SLAM) algorithm, and constructing a grid map;”
“a grid map processing unit, for dividing the grid map into a plurality of pixel blocks, and using an area constituted of pixel blocks not occupied by obstacles as a search area for path planning, thereby obtaining a processed grid map;”
“a topographic map construction unit, for classifying pixel points, edge points or corner points in the search area, and determining points of a same class as reference point, and calculating a centroid of an area constituted of the reference points, and deploying topological points at positions of centroids on the processed grid map;” and
“a path planning unit, for calculating a path from a starting point to a preset target point by using a predetermined algorithm according to the topological map constructed."
Accordingly, this language does not serve to patentably distinguish the claimed structure over that of the reference. See In re Pearson, 181 USPQ 641; In re Yanush, 177 USPQ 705; In re Finsterwalder, 168 USPQ 530; In re Casey, 512 USPQ 235; In re Otto, 136 USPQ 458; Ex parte Masham, 2 USPQ 2nd 1647.
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"A path planning device based on simultaneous localization and mapping, comprising:
a grid map construction unit, [intended for collecting environmental information within a viewing angle by a sensor of a mobile device, processing the environmental information by using a simultaneous localization and mapping (SLAM) algorithm, and constructing a grid map];
a grid map processing unit, [intended for dividing the grid map into a plurality of pixel blocks, and using an area constituted of pixel blocks not occupied by obstacles as a search area [intended for path planning, thereby obtaining a processed grid map]];
a topographic map construction unit, [intended for determining pixel points, edge points or corner points in the search area, and identifying points identifying positions of centroids on the processed grid map]; and
a path planning unit, [intended for calculating a path from a starting point to a preset target point by using a predetermined algorithm according to a constructed topological map ]."
Claims 11-18 are further rejected as depending on this claim.

Claim 11 recites: "The device according to claim 10, wherein the path planning unit is specifically for 
calculating a shortest distance between any two topological points by using a predetermined algorithm, determining adjacency information of any two topological points, storing the shortest distance information between any two topological points in a linked list;
calculating a shortest distance between the starting point and a topological point nearest to the starting point as a first distance;
calculating a shortest distance between the target point and a topological point nearest to the target point as a second distance;
looking up the linked list to obtain a shortest distance between the topological point nearest to the starting point and the topological point nearest to the target point as a third distance, and 
obtaining the path from the starting point to the target point by summing the first distance, the second distance, and the third distance."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claims 1 and 10 above. Moreover, this language is further rejected as vague and indefinite for at least the following reasons:
Unclear delimitation/scope of claim limitations: The language of the claim is vague and indefinite as the scope of its individual claim limitation(s) are not clearly identified, such that persons of ordinary skill in the art would not be reasonably apprised of the metes and bounds of each individual limitation and the corresponding claim.
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"The device according to claim 10, [wherein the path planning unit is intended for:
calculating a shortest distance between any two topological points by using a predetermined algorithm, determining adjacency information of any two topological points, storing the shortest distance information between any two topological points in a linked list;
calculating a shortest distance between the starting point and a topological point nearest to the starting point as a first distance;
calculating a shortest distance between the target point and a topological point nearest to the target point as a second distance;
looking up the linked list [intended to obtain a shortest distance between the topological point nearest to the starting point and the topological point nearest to the target point as a third distance];
obtaining the path from the starting point to the preset target point by summing the first distance, the second distance, and the third distance]."

Claim 12 recites: "The device according to claim 10, wherein the grid map processing unit is specifically for: 
dividing the grid map into a plurality of pixel blocks by using multiple block areas equal in area; and
judging whether a pixel block is occupied by an obstacle, setting a gray value of pixel points in the pixel block occupied by the obstacle to a first value, and setting the gray value of pixel points in the pixel block not occupied by obstacles to a second value."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claims 1-4 and 10-12 above. 
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"The device according to claim 10, [wherein the grid map processing unit is intended for: 
dividing the grid map into a plurality of pixel blocks by using multiple block areas equal in area; and
judging whether a pixel block is occupied by an obstacle, setting a gray value of pixel points in a pixel block occupied by the obstacle to a first value, and setting the gray value of pixel points in a pixel block not occupied by obstacles to a second value]."
Claim 13 is further rejected as depending on this claim.

Claim 13 recites: "The device according to claim 12, wherein the grid map processing unit is specifically for
judging whether a central pixel point of the pixel block is occupied by the obstacle in each pixel block;
if the central pixel point is occupied, determining that the pixel block is occupied by the obstacle, and judging a next pixel block until all pixel blocks are traversed; and
if the central pixel point is not occupied by the obstacle, sequentially traversing other pixel points in the pixel block, and if the other pixel points are not occupied by the obstacle, determining that the pixel block is not occupied by the obstacle."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claims 1-4 and 10-12 above. 
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"The device according to claim 12, [wherein the grid map processing unit is intended for
judging whether a central pixel point of the pixel block is occupied by the obstacle in each pixel block;
if the central pixel point is occupied, determining that a pixel block is occupied by the obstacle, and judging a a pixel block until all pixel blocks are analyzed 
if the central pixel point is not occupied by the obstacle, analyzing other pixel points in a pixel block, and if a pixel block is not occupied by the obstacle."

Claim 15 recites: "The device according to claim 14, wherein the topographic map construction unit is specifically for classifying pixel points according to a distance and visible information between any two pixel points, if the visible information between the two pixel points indicates that there is no obstacle between the two pixel points and the distance between the two pixel points is less than or equal to a distance threshold, classifying the two pixel points as a same class and obtaining points of a same class."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claims 1-4 and 10-12 above. Moreover, this language is further rejected as vague and indefinite for at least the following reasons:
Improper Dependency: The current claim improperly depends from a cancelled claim.
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"The device according to claim 10 [wherein the topographic map construction unit is intended for determining pixel points according to a distance and visible information between any two pixel points, if the visible information between the two pixel points indicates that there is no obstacle between the two pixel points and the distance between identifying the two pixel points 

Claim 16 recites: "The device according to claim 14, wherein the topographic map construction unit is specifically for classifying edge points according to a distance and visible information between any two edge points, if the visible information between the two edge points indicates that there is no obstacle between the two edge points and the distance between the two edge points is less than or equal to a distance threshold, classifying the two edge points as a same class and obtaining points of a same class, wherein the edge points refer to pixel points of the search area whose positions are adjacent to pixel point of a non-search area on the grid map."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claims 1-4, 10-12, and 15 above. 
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"The device according to claim 14, [wherein the topographic map construction unit is intended for classifying edge points according to a distance and visible information between any two edge points, if the visible information between identifying two edge points a pixel point of a non-search area on the grid map]."

Claim 17 recites: "The device according to claim 14, wherein the topographic map construction unit is specifically for classifying corner points according to a distance and visible information between any two corner points, if the visible information between the two corner points indicates that there is no obstacle between the two corner points and the distance between the two corner points is less than or equal to a distance threshold, classifying the two corner points as a same class and obtaining points of a same class.”
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claims 1-4, 10-12, and 15 above. 
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"The device according to claim 14, [wherein the topographic map construction unit is intended for determining corner points according to a distance and visible information between any two corner points, if the visible information between determining two corner points 

Claim 18 recites: “The device according to claim 10, wherein the grid map processing unit is specifically for dividing the grid map by using the block area according to a dividing sequence, and then taking pixels that have not been divided into pixel blocks as the pixel block and setting the pixels in the pixel block other than the pixels that have not been divided into pixel blocks to the first value.
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claims 1-4, 10-12, and 15 above. 
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
“The device according to claim 10, [wherein the grid map processing unit is intended for dividing the grid map by using a block area according to a dividing sequence, and then taking pixels that have not been divided into pixel blocks as a pixel block and setting a pixel block other than a first value.”

Claim 19 recites: “A mobile device, comprising: a memory and a processor, wherein the memory and the processor are communicatively connected by an internal bus, the memory stores program instructions executable by the processor which enable to implement the path planning method based on simultaneous localization and mapping according to claim 1 when executed by the processor.”
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claims 1-4, 10-12, and 15 above. Moreover, this language is further rejected as vague and indefinite for at least the following reasons:
Idiomatic Language: The language of the claim is generally narrative and indefinite, failing to conform with current U.S. practice. This language appears to be a literal translation into English from a foreign document and is replete with grammatical and idiomatic errors. For example, it is unclear whether the claim is intended to be directed to an apparatus (e.g. a mobile device) or a method (e.g. the method of claim 1). Furthermore, the language “program instructions executable by the processor which enable to implement the path planning method” is grammatically confusing and accordingly vague and indefinite as to its intended meaning.
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
“A mobile device, comprising: a memory and a processor, wherein the memory and the processor are communicatively connected by an internal bus, wherein the memory stores program instructions executable by the processor [that are intended to enable the processor to implement a path planning algorithm ].”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-13, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kummerle in view of Sequeira (US 2018/0075643 A1).

Regarding claim 1, Kummerle discloses a path planning method based on simultaneous localization and mapping (see e.g. at least Abstract, Fig. 2-3, 5-8, and related text), comprising:
collecting environmental information within a viewing angle by a sensor of a mobile device (e.g. at least sensor, LIDAR, laser, LD-LRS, HDL-64E, see e.g. at least § VI, Fig. 4-5, and related text), processing the environmental information by using a simultaneous localization and mapping (SLAM) algorithm (e.g. at least SLAM, see e.g. at least § VI.A, Fig. 6, and related text), and constructing a grid map (see e.g. at least §§ III.A-B, VI, Fig. 2, 5, and related text);
dividing the grid map into a plurality of pixel blocks, and using an area constituted of pixel blocks not occupied by obstacles as a search area [intended for path planning, thereby obtaining a processed grid map] (id., analyzing sensor measurements by dividing measurements into discretized grid cells to identify obstacles and obstacle free areas, and generate a corresponding grid map, wherein the grid map is used for path planning);
 determining pixel points, edge points or corner points in the search area, and identifying points, calculating an area constituted of points, and identifying positions on the processed grid map (id., identifying obstacles and obstacle free areas, e.g. using red, yellow grid cells, to generate a local and global map); and
calculating a path from a starting point to a preset target point by using a predetermined algorithm according to a constructed topological map (id., see also e.g. at least Fig. 6-8, and related text, using a SLAM algorithm to map, plan a path, and autonomously drive a vehicle from a start position near a parking structure entrance to a target parking spot on the upper level of the parking garage).
Additionally, Sequeira teaches limitations not expressly disclosed by Kummerle including namely: calculating a centroid of an area constituted of points (see e.g. at least ¶ 43, 63, 186, 210, cl. 8, Fig. 5, and related text), and identifying positions of centroids on a processed grid map (id.).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Kummerle by calculating a centroid of an area constituted of points, and identifying positions of centroids on the processed grid map as taught by Sequeira in order to enable the scalability of large maps by efficiently populating the map with candidate locations provided via iterative update steps (Sequeira: ¶ 211).

Regarding claim 2, Modified Kummerle teaches that the step of calculating the path from the starting point to the preset target point by using the predetermined algorithm according to a constructed topological map (Kummerle: see e.g. at least Abstract, § I, Fig. 6-8, and related text) further comprises:
calculating a shortest distance between any two topological points by using a predetermined algorithm, determining adjacency information of any two topological points, and storing the shortest distance information between any two topological points in a linked list (Kummerle: see e.g. at least §§ III, V, Fig. 2-3, and related text, using the iterative closest points (ICP) and the A * search algorithms on a sorted connectivity graph of multi-level surface (MLS) maps (Kummerle: i.e. a 3D grid of cells modeling the structure of the environment);
calculating a shortest distance between the starting point and a topological point nearest to the starting point as a first distance (Kummerle: id.);
calculating a shortest distance between the preset target point and a topological point nearest to the preset target point as a second distance (Kummerle: id.);
looking up the linked list, thereby obtaining a shortest distance between the topological point nearest to the starting point and the topological point nearest to the preset target point as a third distance (Kummerle: id.), and 
obtaining the path from the starting point to the preset target point by summing the first distance, the second distance, and the third distance (Kummerle: id.).

Regarding claim 3, Modified Kummerle teaches that the step of dividing the grid map into a plurality of pixel blocks and using the area constituted of pixel blocks not occupied by obstacles as the search area [intended for path planning] (Kummerle: see e.g. at least Abstract, §§ III, VI, Fig. 2, 4-6, and related text) further comprises:
dividing a grid map into a plurality of pixel blocks by using multiple block areas equal in area (Kummerle: id.);
judging whether a pixel block is occupied by an obstacle, setting a gray value of pixel points in the pixel block occupied by the obstacle to a first value, and setting the gray value of pixel points in the pixel block not occupied by obstacles to a second value (Kummerle: id.).

Regarding claim 4, Modified Kummerle teaches that the step of judging whether a pixel block is occupied by an obstacle (Kummerle: see e.g. at least Abstract, §§ III, VI, Fig. 2, 4-6, and related text) further comprises:
judging whether a central pixel point of a pixel block is occupied by the obstacle in each pixel block of a plurality of pixel blocks (Kummerle: id.);
if the central pixel point is occupied, determining that a pixel block is occupied by the obstacle, and judging a next pixel block until all the pixel blocks of a plurality of pixel blocks are analyzed (Kummerle: id.); and
if the central pixel point is not occupied by the obstacle, analyzing other pixel points in a pixel block, and if other pixel points in a pixel block are not occupied by the obstacle, determining that a pixel block is not occupied by the obstacle (Kummerle: id.).

Regarding claim 6, Modified Kummerle teaches that the step of determining pixel points (Kummerle: see e.g. at least Abstract, §§ III, VI, Fig. 2, 4-6, and related text) further comprises:
 determining pixel points according to a distance and visible information between any two pixel points, if the visible information between the two pixel points indicates that there is no obstacle between the two pixel points and the distance between the two pixel points is less than or equal to a distance threshold, identifying the two pixel points (Kummerle: id.).

Regarding claim 7, Modified Kummerle teaches that the step of classifying edge points (Kummerle: see e.g. at least Abstract, §§ III, VI, Fig. 2, 4-6, and related text) further comprises:
 determining edge points according to a distance and visible information between any two edge points, if the visible information between two edge points indicates that there is no obstacle between two edge points and the distance between two edge points is less than or equal to a distance threshold, determining two edge points, wherein edge points refer to pixel points of the search area whose positions are adjacent to pixel points of a non-search area on the grid map (Kummerle: id.).

Regarding claim 8, Modified Kummerle teaches that the step of determining corner points (Kummerle: see e.g. at least Abstract, §§ III, VI, Fig. 2, 4-6, and related text) further comprises:
 determining corner points according to a distance and visible information between any two corner points, if the visible information between two corner points indicates that there is no obstacle between two corner points and the distance between two corner points is less than or equal to a distance threshold, determining two corner points (Kummerle: id.).

Regarding claim 9, Modified Kummerle teaches that the step of dividing a grid map into a plurality of pixel blocks by using multiple block areas equal in area (Kummerle: see e.g. at least Abstract, §§ III, VI, Fig. 2, 4-6, and related text) further comprises:
dividing a grid map by using a block area according to a dividing sequence, and then taking pixels that have not been divided into pixel blocks as a pixel block and setting pixels that have not been divided into pixel blocks to a first value (Kummerle: id.).

Regarding claim 10, Kummerle discloses a path planning device based on simultaneous localization and mapping (see e.g. at least Abstract, Fig. 4-8, and related text), comprising:
a grid map construction unit, [intended for collecting environmental information within a viewing angle by a sensor of a mobile device, processing the environmental information by using a simultaneous localization and mapping (SLAM) algorithm, and constructing a grid map] (e.g. at least sensor, LIDAR, laser, LD-LRS, HDL-64E, Intel quad core computer systems, see e.g. at least §§ III.A-B, VI, Fig. 2, 4-6, and related text, processing sensor information using SLAM algorithms to construct grid maps);
a grid map processing unit, [intended for dividing the grid map into a plurality of pixel blocks, and using an area constituted of pixel blocks not occupied by obstacles as a search area [intended for path planning, thereby obtaining a processed grid map]] (id., analyzing sensor measurements by dividing measurements into discretized grid cells to identify obstacles and obstacle free areas, and generate a corresponding grid map, wherein the grid map is used for path planning);
a topographic map construction unit, [intended for determining pixel points, edge points or corner points in the search area, and identifying points, calculating an area constituted of points, and identifying positions on the processed grid map (id., identifying obstacles and obstacle free areas, e.g. using red, yellow grid cells, to generate a local and global map); and
a path planning unit, [intended for calculating a path from a starting point to a preset target point by using a predetermined algorithm according to a constructed topological map] (id., see also e.g. at least Fig. 6-8, and related text, using a SLAM algorithm to map, plan a path, and autonomously drive a vehicle from a start position near a parking structure entrance to a target parking spot on the upper level of the parking garage).
Additionally, Sequeira teaches limitations not expressly disclosed by Kummerle including namely: calculating a centroid of an area constituted of points (see e.g. at least ¶ 43, 63, 186, 210, cl. 8, Fig. 5, and related text), and identifying positions of centroids on a processed grid map (id.).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Kummerle by calculating a centroid of an area constituted of points, and identifying positions of centroids on the processed grid map as taught by Sequeira in order to enable the scalability of large maps by efficiently populating the map with candidate locations provided via iterative update steps (Sequeira: ¶ 211).

Regarding claim 11, Modified Kummerle teaches that the path planning unit (Kummerle: see e.g. at least Abstract, §§ III, VI, Fig. 2, 4-6, and related text) is intended for:
calculating a shortest distance between any two topological points by using a predetermined algorithm, determining adjacency information of any two topological points, storing the shortest distance information between any two topological points in a linked list (Kummerle: see e.g. at least §§ III, V, Fig. 2-3, and related text, using the iterative closest points (ICP) and the A * search algorithms on a sorted connectivity graph of multi-level surface (MLS) maps (Kummerle: i.e. a 3D grid of cells modeling the structure of the environment) to generate an optimized path between a starting and a goal location);
calculating a shortest distance between the starting point and a topological point nearest to the starting point as a first distance (Kummerle: id.);
calculating a shortest distance between the target point and a topological point nearest to the target point as a second distance (Kummerle: id.);
looking up the linked list [intended to obtain a shortest distance between the topological point nearest to the starting point and the topological point nearest to the target point as a third distance] (Kummerle: id.); and 
obtaining the path from the starting point to the preset target point by summing the first distance, the second distance, and the third distance] (Kummerle: id.).

Regarding claim 12, Modified Kummerle teaches that the grid map processing unit (Kummerle: see e.g. at least Abstract, §§ III, VI, Fig. 2, 4-6, and related text) is intended for: 
dividing the grid map into a plurality of pixel blocks by using multiple block areas equal in area (Kummerle: id.); and
judging whether a pixel block is occupied by an obstacle, setting a gray value of pixel points in a pixel block occupied by the obstacle to a first value, and setting the gray value of pixel points in a pixel block not occupied by obstacles to a second value] (Kummerle: id.).

Regarding claim 13, Modified Kummerle teaches that the grid map processing unit (Kummerle: see e.g. at least Abstract, §§ III, VI, Fig. 2, 4-6, and related text) is intended for
judging whether a central pixel point of the pixel block is occupied by the obstacle in each pixel block (Kummerle: id.);
if the central pixel point is occupied, determining that a pixel block is occupied by the obstacle, and judging a a pixel block until all pixel blocks are analyzed (Kummerle: id.); and
if the central pixel point is not occupied by the obstacle, analyzing other pixel points in a pixel block, and if other pixel points are not occupied by the obstacle, determining that a pixel block is not occupied by the obstacle (Kummerle: id.).

Regarding claim 15, Modified Kummerle teaches that the topographic map construction unit (Kummerle: see e.g. at least Abstract, §§ III, VI, Fig. 2, 4-6, and related text) is intended for determining pixel points according to a distance and visible information between any two pixel points, if the visible information between the two pixel points indicates that there is no obstacle between the two pixel points and the distance between two pixel points is less than or equal to a distance threshold, identifying the two pixel points (Kummerle: id.).

Regarding claim 16, Modified Kummerle teaches that the topographic map construction unit (Kummerle: see e.g. at least Abstract, §§ III, VI, Fig. 2, 4-6, and related text) is intended for classifying edge points according to a distance and visible information between any two edge points, if the visible information between two edge points indicates that there is no obstacle between two edge points and the distance between two edge points is less than or equal to a distance threshold, identifying two edge points, wherein edge points refer to pixel points of the search area whose positions are adjacent to a pixel point of a non-search area on the grid map] (Kummerle: id.).

Regarding claim 17, Modified Kummerle teaches that the topographic map construction unit (Kummerle: see e.g. at least Abstract, §§ III, VI, Fig. 2, 4-6, and related text) is intended for determining corner points according to a distance and visible information between any two corner points, if the visible information between two corner points indicates that there is no obstacle between two corner points and the distance between two corner points is less than or equal to a distance threshold, determining two corner points.

Regarding claim 18, Modified Kummerle teaches that the grid map processing unit (Kummerle: see e.g. at least Abstract, §§ III, VI, Fig. 2, 4-6, and related text) is intended for dividing the grid map by using a block area according to a dividing sequence, and then taking pixels that have not been divided into pixel blocks as a pixel block and setting pixels in a pixel block other than pixels that have not been divided into pixel blocks to a first value (Kummerle: id.).

Regarding claim 19, Kummerle discloses a mobile device (Kummerle: see e.g. at least Abstract, §§ III, VI, Fig. 2, 4-6, and related text), comprising: a memory and a processor, wherein the memory and the processor are communicatively connected by an internal bus (Kummerle: id.), wherein the memory stores program instructions executable by the processor [that are intended to enable the processor to implement a path planning algorithm based on simultaneous localization and mapping] (Kummerle: id.).

Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES J HAN whose telephone number is (571)270-3980.  The examiner can normally be reached on M-Th and every other F (7:30 AM - 5 PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on 571-272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 900-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHARLES J HAN/Primary Examiner, Art Unit 3662